Citation Nr: 0811769	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-24 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for the cause of the veteran's death has 
been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to July 1967, 
and served in the Republic of Vietnam during the Vietnam era.  
He died in April 1990.  The appellant is his widow.  

In an August 1999 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating action 
of the Newark, New Jersey regional office (RO) of the 
Department of Veterans Affairs (VA).  This decision found 
that no new and material evidence to reopen the appellant's 
previously denied claim for service connection for the cause 
of the veteran's death had been received.  In March 2003, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in May 2004, and the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in June 2004.

This appeal was previously before the Board in January 2008, 
when it was remanded to the RO for a videoconference hearing.  
The appellant was afforded a hearing in March 2008, and a 
transcript of this hearing is in the claims folder. 

Unfortunately, the reasons expressed below, the matter on 
appeal must again be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant when further action on her part is required. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that, in the 
context of an application to reopen a previously and finally 
denied claim, VCAA notice must include an explanation of 1) 
the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  Kent v. Nicholson, 20 Vet. 
App. 1, (2006).  

The Court further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
The appellant has never been provided with such a notice 
letter, and the Board is unable to identify any statement or 
testimony from her that would demonstrate actual knowledge of 
this information.

In addition, the Court has held that, in general, 38 U.S.C.A. 
§ 5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In addition, the Board notes that notice of the type of 
information and evidence necessary to establish an evaluation 
and effective date for the benefits on appeal has not been 
provided in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, corrective notice can be 
provided on remand. 

The original claims folder was lost, and the file has been 
rebuilt.  It does not appear that the appellant has been 
requested to submit copies of records that were considered in 
the March 1999 Board decision and which might be in her 
possession.  Records related to the veteran's treatment, and 
final hospitalization at the Clara Maass Medical Center from 
February April 1990 might be available from either the 
appellant or the original source, as might the veteran's 
death certificate.  In addition, there is no indication that 
attempts have been made to obtain copies of the May 1998 and 
October 1998 VA opinions cited in this Board decision.  
Copies of these opinions may still be available at the VA 
medical facility from which they were obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) which includes (1) a 
statement of the conditions, if any, 
for which the veteran was service-
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
cause of death based on a previously 
service- connected condition; and (3) 
an explanation of the evidence and 
information required to substantiate a 
claim for service connection for the 
cause of death based on a condition not 
yet service-connected.  

The notice should also articulate (1) 
the basis of the March 1999 denial of 
service connection for the cause of the 
veteran's death (lack of competent 
evidence linking the cause of death to 
service including herbicide exposure); 
(2) describe the evidence and 
information necessary to reopen her 
claim; (3) and notify the appellant of 
the evidence required to establish 
entitlement to the underlying claim.  
The notice should also include an 
explanation of the information or 
evidence needed to establish an 
evaluation and effective date for the 
claim on appeal. 

2.  Request that the appellant provide 
copies of the veteran's death 
certificate and the medical records 
related to the veteran's treatment, 
hospitalization and death at the Clara 
Maass Medical Center from February to 
April 1990.  Provide her with an 
opportunity to submit an authorization 
to obtain these private medical records 
if necessary.  

3.  Contact the VA medical center from 
which the May 1998 and October 1998 
medical opinions were obtained and 
determine if copies of these opinions 
are available.  If so, obtain these 
copies and associate them with the 
claims folder.  

4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


